DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that independent Claims 1,18,20 are in condition for allowance because the prior art of record does not teach and/or suggest the limitations of said claims.
In response, the Examiner respectfully disagree with the Applicant. The prior art of record does disclose and/or suggest the limitations of Claims 1,18,20 as indicated in the office action. For example, Farside does teach all the limitations of Claim 1: Regarding Claim 1, Farside discloses a child-resistant dispenser (fig. 1) comprising: a housing (1); and a slider (4) disposed on the housing (1) and configured to slide from a closed position (fig.5a) to a dispensing position (fig.5b), the slider (4) comprising a movable engagement portion (401) that engages a stop (400) on the housing (1), wherein the engagement between the movable engagement portion (401) and the stop (400) restricts movement of the slider (4) to the dispensing position (fig.5a) and the movable engagement portion (401) is configured to disengage from the stop (400) in response to a release force applied to the slider (4 via 24; fig.5b). The Examiner’s position regarding the rejected claims are clearly stated in the office action.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,10-11,14-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farside (US 5,816,441).
Regarding Claim 1, Farside discloses a child-resistant dispenser (fig. 1) comprising: a housing (1); and a slider (4) disposed on the housing (1) and configured to slide from a closed position (fig.5a) to a dispensing position (fig.5b), the slider (4) comprising a movable engagement portion (401) that engages a stop (400) on the housing (1), wherein the engagement between the movable engagement portion (401) and the stop (400) restricts movement of the slider (4) to the dispensing position (fig.5a) and the movable engagement portion (401) is configured to disengage from the stop (400) in response to a release force applied to the slider (4 via 24; fig.5b).
Regarding Claim 2, Farside discloses wherein the slider (4) is configured to slide to the dispensing position (fig.5b) in response to application of a dispensing force applied to the slider (4) when the movable engagement portion (401) is disengaged from the stop (400), and the slider (4) is restricted from sliding (due to return of locking plate 20 to its original position, which moves by depressing 100; thus, without depressing 100, locking plate 20 does not move and slider 4 cannot move to the left) to 
Regarding Claim 3, Farside discloses wherein the dispenser is configured such that the release force (on end-wall 24) and the dispensing force (on end-wall 24) are applied at a single location on the slider (4).
Regarding Claim 4, Farside discloses wherein the slider (4) comprises a pivoting member (20) and the movable engagement portion (401) is located at an end of the pivoting member (20).

Regarding Claim 5, Farside discloses wherein the slider (4) comprises a main body (4) and the pivoting member (20) is resiliently affixed to the main body (4) such that the pivoting member (20) is biased toward engagement with the stop (400).
Regarding Claim 6, Farside discloses wherein the main body (4) and the pivoting member (20) are formed as a unitary piece.
Regarding Claim 10, Farside discloses wherein the housing comprises a dispensing chute (7; fig.5), and the dispenser is configured to dispense a single unit of product (fig.5b) from the dispensing chute (7) when the slider (4) is in the dispensing position (fig.5b).
Regarding Claim 11, Farside discloses wherein the slider (4) comprises a protrusion (27) that restricts additional product from moving to a dispensing location in the dispensing chute (fig.5b) when the slider is in the dispensing position (fig.5b).
Regarding Claim 14, Farside discloses wherein the dispenser is a handheld dispenser (figs.5).
Regarding Claim 15, Farside discloses wherein the dispenser is configured for single-handed dispensing (fig.5b).

Regarding Claim 17, Farside discloses wherein the dispenser is configured to dispense a single unit of product during each dispense (fig.5b).
Regarding Claim 18, Farside discloses a prefilled child-resistant dispenser (fig.1) comprising: a housing (1); a slider (4) disposed on the housing (1) and configured to slide from a closed position (fig.5a) to a dispensing position (fig.5b), the slider (4) comprising a movable engagement portion (401) that engages a stop (400) on the housing (1); and product contained within the dispenser for dispensing by the dispenser, wherein the engagement between the movable engagement portion (401) and the stop (400) restricts movement of the slider (4) to the dispensing position (fig.5a) and the movable engagement portion (401) is configured to disengage from the stop (400) in response to a first release force applied to the slider (4 via 24; fig.5b).
Claim 20 rejected under 35U.S.C. 102(a)(1) as being anticipated by lliffe et al. (US 2010/0147869).
Regarding Claim 20, lliffe discloses a method of dispensing a unit of product from a dispenser that comprises a housing (12) and a slider (60) disposed on the housing (12), the method comprising: moving at least a portion of an engagement portion (64) of the slider (60) to release an engagement between the slider (60) and the housing (12) that prevents the slider from moving to a dispensing position (para.0035); and while the engagement is released moving the slider (60) along a side of the housing (12) to a dispensing position (para.0035) in which a single unit of product is dispensed.
Claims 1,9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2008/0142540).

Regarding Claim 9, Chung discloses wherein the slider (81) is configured to slide along rails (233) on the housing (2).
Claims 1,2,8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drosos et al. (US 2018/0257827).
Regarding Claim 1, Drosos discloses a child-resistant dispenser comprising: a housing (100); and a slider (200) disposed on the housing (100) and configured to slide from a closed position to a dispensing position (see figures 5A-5D), the slider comprising a movable engagement portion (220) that engages a stop (170) on the housing, wherein the engagement between the movable engagement portion and the stop restricts movement of the slider to the dispensing position (see figure 5A) and the movable engagement portion is configured to disengage from the stop in response to a release force (30) applied to the slider (see figure 5B).
Regarding Claim 2, Drosos discloses wherein the slider (200) is configured to slide to the dispensing position in response to application of a dispensing force (40) applied to the slider when the movable engagement portion is disengaged from the stop (see figure 5C) and the slider (200) 
Regarding Claim 8, Drosos discloses wherein the movable engagement portion disengages from the stop by moving outward from the housing (see figures 5C, 5D).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Farside (US 5,816,441) in view of Menes (US 5,975,349).
Regarding Claim 19, Farside discloses the housing (1) and the slider (4).
Farside does not disclose packaging encasing the housing and the slider.
Menes discloses a packaging encasing (140) the housing (102). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Farside with packaging encasing the housing and the slider in order to have a suitable, impermeable outer wrapper, which would thus protect the dispenser against all exposure and handling.
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 9,636,279). 
Regarding Claim 20, Song discloses a method of dispensing a unit of product from a dispenser that comprises a housing (30) and a slider (50) disposed on the housing (30), the method comprising: moving at least a portion of an engagement portion (54) of the slider (50) to release an engagement between the slider (50) and the housing (30) that prevents the slider from moving to a dispensing position (C5:L20-40); and while the engagement is released (C5:L20-40; it would be inherent for the lock mechanism to be released in order for the slider to be moved as illustrated in fig.2) moving the slider (50) along a side of the housing (30) to a dispensing position (fig. 2) in which a single unit of product (2) is dispensed.

Allowable Subject Matter
Claims 7,12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651